OPINION OF THE COURT
Murphy, P. J.
Shortly after midnight on April 11, 1987, defendant Herman Chevalier and a group of friends were involved in a fight with Lionel Davis, Alfredo Davis, Fausto Contreras and Hermillion Guillen outside a bodega on Amsterdam Avenue and 164th Street. According to defendant’s version of events, the altercation began when Lionel Davis, who appeared to be "feeling good” and consumed a can of beer in defendant’s presence, grew angry at defendant’s suggestion that he purchase and share additional beer. Words turned to blows and, after extensive fisticuffs, Lionel Davis’s friends pulled him into a nearby car and drove away. At that time, Davis, who was "acting crazy”, threatened to return and "get” defendant. Immediately after the fight, defendant learned from an acquaintance that Davis, whom he had not met before this incident, was dangerous and should be avoided. Nevertheless, defendant remained in the area. Approximately 30 minutes later, Guillen suddenly appeared beside the defendant and threatened him with a pistol, which defendant wrestled away. At that instant, defendant saw Lionel Davis running towards him, brandishing another pistol. Fearing for his personal safety, defendant shot Davis twice with Guillen’s gun. Thereafter, defendant saw Contreras pointing yet another gun at him. Defendant shot Contreras, dropped Guillen’s gun, and ran home. Believing *116that these men would seek revenge against him, defendant subsequently left New York City and moved to Florida.
Lionel Davis died from his wounds at the scene of this incident; a toxicological report from an autopsy performed upon Davis revealed the presence of cocaine, cannabis and alcohol in his body at the time of death. Contreras was hospitalized with a chest wound and later underwent surgery.
In May 1991, defendant was arrested in Florida and charged with the homicide of Lionel Davis and related crimes arising from the April 1987 incident.
At trial, defendant presented a justification defense, arguing that he had shot Davis and Contreras while in fear for his own safety. When the defense sought to present the contents of the toxicological report in support of this justification defense, the prosecution demurred, arguing that defendant had introduced no evidence that he was aware of Davis’s drug use at the time of the shooting. The court concurred with the prosecution’s view, and rejected the defendant’s effort to present testimony as to the use and possible effects of cocaine and cannabis indicated in the toxicological report.
Following trial and deliberations, the jury found defendant guilty of second degree murder and criminal possession of a weapon in the second degree vis-a-vis Contreras, and criminal possession of a weapon in the third degree. It found defendant not guilty of attempted murder or first degree assault of Contreras, and not guilty of criminal possession of a weapon in the second degree vis-a-vis Guillen. Defendant was sentenced to 18 years to life imprisonment, with two concurrent terms of 5 to 15 years and one concurrent term of 21/3 to 7 years.
On appeal, defendant has argued that the trial court committed reversible error in failing to permit the introduction of the evidence of cocaine in the victim’s body at the time of death. The People, in turn, contend that such evidence is not material to the defendant’s justification defense because it fails to address the state of mind of the defendant at the time of the incident.
In our judgment, the defendant’s view must prevail. It is well established that the justification defense requires a showing both that the defendant acted under a subjective impression of danger and that this impression was objectively reasonable under the circumstances perceived by the defendant. (People v Goetz, 68 NY2d 96 [1986].) Critical to this latter point *117is a demonstration that Davis was exhibiting aberrant behavior sufficient to cause fear and to warrant a forceful response. Since Davis’s recent drug use was a potentially powerful objective causal factor of his purportedly "crazy” conduct, and since a person under the influence of both alcohol and drugs might well be perceived—even by an observer unaware of the cause of the conduct—as acting more dangerously than one who had merely been drinking, the evidence of Davis’s drug use was admissible and relevant to the justification defense.
Indeed, exclusion of such evidence seriously handicapped the defense in this matter. The trial transcript reflects testimony by a Medical Examiner, reviewing the toxicological report, that the victim’s blood bore a .18% alcohol content. No doubt seeking to undercut defendant’s justification argument, the prosecutor elicited an opinion from the Medical Examiner, based on this alcohol measure, that the victim was only "a bit intoxicated” at the time of the incident. Although the toxicological report also described evidence of contemporaneous cannabis and cocaine use by Davis, arguably a potent factor in the victim’s "crazy” behavior, the defense was permitted neither to introduce such evidence nor to discuss its implications for the victim’s actions. Without this testimony, the jury was left to assess the credibility of the defendant’s description of the victim’s conduct and his fears for safety in light of the Medical Examiner’s highly misleading conclusion that the victim was only marginally intoxicated at the time of death. This problem was compounded by the prosecutor’s somewhat disingenuous statement at closing argument that the defendant’s version of fact and justification defense was "based on speculation, unsupported by any other evidence^] other than defendant’s testimony alone”, and that there was "no other physical evidence, no other medical evidence to support anything the defendant said on that witness stand.”
This was no trivial error. During the course of its deliberations the jury requested reinstruction on the law of justification, sought rereading of the Medical Examiner’s testimony for the prosecution, and found defendant innocent of the attempted murder and assault charges arising from defendant’s shooting of Contreras. Under these circumstances, we cannot say that the erroneous exclusion of evidence tending to bolster the credibility of defendant’s account of Davis’s purportedly aggressive behavior was harmless.
Finally, we see no legal barrier to the introduction of the evidence of contemporaneous drug usage to support a justifica*118tion defense where a defendant, though ignorant of drug use, reports crazed behavior consistent with such evidence. The report of the victim’s physical condition at the time of death bears little resemblance to the character or reputation evidence at issue in People v Miller (39 NY2d 543 [1976]) and its progeny, and is far more scientifically reliable as a basis for gauging the victim’s behavior at the time of the incident. The evidence of the victim’s drug use is qualitatively distinct from the evidence of alcohol use, and did not merely duplicate evidence already presented to the jury. (Cf., People v Dean, 162 AD2d 699 [2d Dept 1990], Iv denied 76 NY2d 855.) Most significantly, the purpose of the introduction of the toxicological report in this case—to enhance the objective description of the victim’s behavior so as to better judge the reasonableness of the defendant’s conduct—was highly relevant to the justification defense, particularly in light of the prosecution’s misleading use of the report.
Accordingly, the judgment of the Supreme Court, New York County (Renee White, J.), rendered May 3, 1993, convicting defendant of murder in the second degree, two counts of criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of from 18 years to life, two terms of from 5 to 15 years, and one term of from 21/s to 7 years, respectively, should be reversed, on the law, and the matter remanded for a new trial.